NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT




MARQUISE HAYNE aka MARQUIS       )
CORDERO LUMPKIN,`                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D20-345
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Marquise Haynes, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and SMITH, JJ., Concur.